Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2018

The Court of Appeals hereby passes the following order:

A19A0756. MAURICE DEWAYNE BROWN v. THE STATE.

      Charged with possession of methamphetamine, possession of marijuana, and
obstruction of an officer, Maurice Dewayne Brown filed a motion to suppress the
drugs found on him. At the subsequent hearing, the trial court denied the motion, but
no order was entered.1 Thereafter, Brown filed a motion for reconsideration, which
was denied on March 16, 2018. Brown obtained a certificate of immediate review on
March 23, and filed a notice of appeal on March 29, 2018. We lack jurisdiction over
this direct appeal.
      An order denying a motion to suppress is not a final appealable decision within
the meaning of OCGA § 5-6-34 (a). Moreover, the denial of a motion for
reconsideration is not itself directly appealable, and the filing of such a motion does
not extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 510-
511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272 (326
SE2d 5) (1985); see also Mayor & Aldermen of City of Savannah v. Norman J. Bass
Const. Co., 264 Ga. 16, 17 (1) (441 SE2d 63) (1994) (holding that an order denying
a motion for reconsideration “can be the subject of an application for interlocutory
appeal”). Accordingly, Brown was required to follow the interlocutory appeal
procedure outlined in OCGA § 5-6-34 (b) by obtaining a certificate of immediate


      1
        An oral order is not appealable unless it is reduced to writing, signed by the
judge, and filed with the clerk. OCGA § 5-6-31; Boynton v. Reeves, 226 Ga. 202,
202-203 (173 SE2d 702) (1970); Sharp v. State, 183 Ga. App. 641, 642 (1) (360 SE2d
50) (1987).
review from the trial court within ten days and filing a timely application for
interlocutory review in this Court. See OCGA § 5-6-34 (b); Court of Appeals Rule
30. Although Brown obtained a certificate of immediate review, his failure to apply
for and obtain an order from this Court granting him the right to file a direct appeal
deprives this Court of jurisdiction.
      For these reasons, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/13/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.